Citation Nr: 0805064	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

When the case was last before the Board in November 2006, the 
issue on the title page was remanded for readjudication based 
upon the submission of additional evidence without a waiver.


FINDING OF FACT

Bilateral carpal tunnel syndrome was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service, to 
include the veteran's exposure to herbicides in service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of right or left carpal tunnel syndrome during active duty 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2002 letter, issued prior to the 
decision on appeal, and an April 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and records from the Social 
Security Administration.  Moreover, in an April 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

When a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  For 
example, acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service to warrant service 
connection under the Agent Orange presumptive provisions.  
See 38 C.F.R. § 3.307(a)(6)(ii).  The term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes 
Not Associated With Exposure to Certain Herbicide Agents, 72 
FR 32395-01 (June 12, 2007).  The United States Court of 
Appeals for the Federal Circuit has held, however, that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service treatment records; VA medical records and examination 
reports; private medical records; Social Security records; 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that service connection is warranted for 
bilateral carpal tunnel syndrome because it was incurred as a 
result of exposure to herbicides in service.

In considering this claim on the merits, the Board concludes 
that service connection for bilateral carpal tunnel syndrome 
is not warranted.  In this regard the Board notes that carpal 
tunnel syndrome is not among the diseases specified in 38 
U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between exposure to an herbicide 
agent, and the occurrence of carpal tunnel syndrome.  See 38 
C.F.R. § 3.309(e).  The veteran has not been diagnosed with 
acute or subacute peripheral neuropathy.  Therefore, service 
connection is not warranted for this claimed disability on a 
presumptive basis as a result of herbicide exposure.

The Board also concludes that service connection is not 
warranted for this claimed disability on any other basis 
because there is no evidence that the veteran's bilateral 
carpal tunnel syndrome was present in service or until many 
years thereafter, or that it is otherwise etiologically 
related to his military service.

Service treatment records do not show that the veteran was 
diagnosed with carpal tunnel syndrome, nor do they contain 
any related complaints or findings.  The separation 
examination report shows normal neurological examination.

The earliest post-service medical evidence of carpal tunnel 
syndrome is a private medical report dated in July 2002, 
which states that the veteran's examination suggested carpal 
tunnel syndrome.  A right arm removable short arm splint and 
Naprosyn were prescribed.  Private medical records dated in 
October 2003 note "possible bilateral carpal tunnel."  The 
veteran attended physical therapy for his bilateral hand pain 
and an August 2003 physical therapy note indicates that the 
joint pain is "a result of possible carpal tunnel."  

VA progress notes from June 2003 continue to note "possible 
bilateral carpal tunnel, right greater than left with 
associated pain."  A March 2004 EMG demonstrated possible 
mild ulnar nerve entrapment.  A November 2006 VA treatment 
record indicates a diagnosis of ulnar neuritis, probably of 
traumatic origin.  A January 2007 EMG showed left ulnar 
neuritis and left C8-T1 radiculopathy.  

None of the medical evidence contains an opinion linking the 
veteran's bilateral carpal tunnel syndrome with his active 
service.  In essence, the evidence of a nexus between the 
veteran's carpal tunnel syndrome and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As a final matter, the Board notes that the veteran has not 
been afforded a VA examination to determine whether his 
carpal tunnel syndrome is related to service.  In this 
regard, the Board notes that in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that in service 
connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4)(i).  

As noted above, the veteran's service medical records are 
negative for carpal tunnel syndrome/neurological problems of 
the hands, and there no competent evidence suggesting that 
his current disability may be related to his military 
service.  Under these circumstances, there is no duty to 
provide a medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


